ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                             )
Unity Logistics and Supply Services           )      ASBCA No. 59155
                                             )
Under Contract No. W5K9UR-12-P-4006           )

APPEARANCE FOR THE APPELLANT:                        John M. Manfredonia, Esq.
                                                      Manfredonia Law Offices, LLC
                                                      Cresskill, NJ

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Evan C. Williams, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 22 June 2015




                                                  Administrat e Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59155, Appeal of Unity Logistics
and Supply Services, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals